STROOCK & STROOCK & LAVAN LLP NEW YORK, NY 10038-4982 October 29, 2012 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Attention: Karen L. Rossotto Re: BNY Mellon Funds Trust (the "Trust") Post-Effective Amendment No. 46 to Registration Statement on Form N-1A (Registration Nos: 811-09903; 333-34844) Ladies and Gentlemen: On behalf of the above-referenced Trust, transmitted for filing pursuant to Rule 485(a)(1) under the Securities Act of 1933, as amended (the "Securities Act"), is Post-Effective Amendment No. 46 (the "Amendment") to the Trust's Registration Statement on Form N-1A (the "Registration Statement"). The prospectuses included in the Amendment are marked to show changes from the prospectuses included in Post-Effective Amendment No. 40 to the Trust's Registration Statement ("Amendment No. 40"), which was filed on December 28, 2011. The statement of additional information (the "SAI") included in this Amendment combines, in a new format, the SAI included in Amendment No. 40 with the separate SAIs currently in effect for BNY Mellon International Equity Income Fund and BNY Mellon Corporate Bond Fund (series of the Trust currently using separate prospectuses and SAIs from those included in Amendment No. 40 1 ).
